


[acornenergylogo.jpg]
4 W. Rockland Road, 1st Floor, Montchanin, Delaware 19710
Phone: (302) 656-170 Fax: (302) 656-1703




VIA ELECTRONIC MAIL


December 12, 2011




Mr. Richard Rimer
Index Ventures
2, rue de Jargonnant
1207 Geneva, Switzerland


Dear Richard:


As we have discussed, Acorn Energy, Inc. (“Acorn”) and its affiliates have
entered an exciting period of growth, and we are seeking your assistance to
provide leadership as Vice Chairman of the Board of Directors in a consulting
role. This letter agreement constitutes the agreement of Acorn and you (the
“Consultant”) to provide the Services described below to Acorn on the following
terms:




Consulting Services
Consultant will provide as an independent contractor executive, business and
other services as may be assigned to Consultant by Acorn's CEO (collectively,
the “Services”). The Services will be in addition to your duties as a Director
of the Corporation.



Nature of Services
Consultant will perform consulting services for Acorn solely as an independent
contractor, and Consultant will provide his own computer, cell phone and other
equipment and supplies he will need to provide the Services. Due to the
specialized nature of the Services Consultant will need regular access to the
relevant Acorn personnel, so Consultant agrees to perform the Services on site
at Acorn's and its affiliates' facilities when needed.



Term
Six months from January 1, 2012 terminating on June 30, 2012 (the “Term”).
Either Consultant or Acorn may terminate this letter agreement at any time.



Fees
In consideration of Consultant's performance of the Services, Acorn will pay
Consultant fees of an aggregate of $125,000 payable in accordance with Acorn's
normal and customary payroll practices. In the event Consultant needs time away
during the Term, Consultant's fees will be prorated based upon the time away.



Expenses
Consultant shall be entitled to reimbursement of reasonable travel and
entertainment expenses provided Consultant obtains prior approval from the CEO
for all such expenses. Consultant shall also be entitled to reimbursement of
telecommunication, telefax, courier delivery and other expenses relating to





--------------------------------------------------------------------------------




performance of the Services. Consultant agrees to comply with Acorn's customary
policies for reimbursement of expenses.


Confidentiality
Consultant will retain in confidence and not disclose any of Acorn's
confidential or non-public information to any third party without Acorn's prior
written consent.



Availability
During the Term, due to the nature of the Services Consultant will be available
to and will commit to providing his full time and attention to the performance
of the Services, and Consultant agrees that he will not seek engagements which
will interfere with his ability to perform the Services.



Independent
Contractor
a.    In all matters relating to this letter agreement, Consultant shall be
acting as an independent contractor. Consultant will not be an employee of Acorn
under the meaning or application of any federal or state unemployment or
insurance laws or worker's compensation laws, or otherwise.



b.    Consultant shall supervise the performance of the Services and shall have
control of the manner and means by which such Services are performed, subject to
compliance with this letter agreement. Consultant shall assume all liabilities
or obligations imposed by any one or more of such laws with respect to the
performance of the Services under this letter agreement.


c.    Consultant shall pay and be responsible for all applicable obligations,
and file all reports, relating to the fees paid to Consultant including, but not
limited to, Social Security, income tax, unemployment compensation, workers'
compensation, and all other applicable taxes and other matters. Consultant shall
cover or insure himself in compliance with applicable laws with respect to
workers' compensation and employer's liability insurance.


d.    It is understood that any fees or other amounts paid by Acorn to
Consultant hereunder shall not be considered salary for retirement, pension or
other purposes, and, as an independent contractor, shall not be entitled to any
of the other fringe or supplemental benefits of Acorn nor will Acorn withhold
any Social Security (FICA) or similar contributions from Consultant's fees, and
Acorn shall have no liability whatsoever to Consultant on account of this letter
agreement except payment of the amounts provided for herein for compensation for
Services actually performed.


e.    Consultant shall be responsible for the payment of all payroll or income
taxes or contributions relating to the Services performed hereunder, shall be
liable for any failure to do so and hereby indemnifies and agrees to hold Acorn
harmless from and against any loss, cost or expenses incurred by Acorn due to
Consultant's failure to withhold any such taxes or to make such contributions in
respect of any fee Acorn pays to Consultant.


f.    Consultant will not at any time hold himself out as an agent or affiliate
of Acorn or create any obligation, express or implied, on behalf of Acorn for
any purpose, including without limitation, reporting to any governmental




--------------------------------------------------------------------------------




authority, and shall have no authority to bind Acorn to any obligation.


Employment
At the end of the Term, Acorn will evaluate whether to extend to Consultant an
offer of employment as Vice Chairman of the Board of Directors.



Renewal
At the end of the Term, Acorn at its discretion will determine whether to renew
this consulting letter agreement.





Sincerely,






John A. Moore
President & CEO




Accepted and agreed: December _____, 2011




_______________________________
RICHARD RIMER




